Citation Nr: 0807305	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-30 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  

2.  Entitlement to an increased rating for residuals of a 
left knee injury, status post knee replacement, currently 
rated as 60 percent disabling.  

3.  Entitlement to an increased rating for degenerative 
arthritis of the right knee, status post total knee 
replacement, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
February 1959.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision of the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran perfected his appeal as to the 
issue of entitlement to TDIU.  A notice of disagreement (NOD) 
was received as to the increased rating claims for the knees.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

TDIU

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  For the purpose of one 60 percent or one 40 percent 
disability in combination, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a).  The veteran meets the 
schedular criteria.  

Thus, the issue is whether the veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e. work which is more than marginal, 
that permits the individual to earn a "living wage"). 38 
C.F.R. § 4.16(b) (2005); Moore v. Derwinski, 1 Vet. App. 356 
(1991).  The record must reflect that circumstances, apart 
from non-service-connected conditions, place him in a 
different position than other veterans having the same 
compensation rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  
The ultimate question is whether the veteran, in light of his 
service-connected disabilities, is capable of performing the 
physical and mental acts required by employment, not whether 
he could find employment.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

The veteran was examined by VA in August 2004, but the 
examiner did not provide an opinion as to whether the 
service-connected disabilities, on their own, preclude 
employment.  Accordingly, the Board finds that the veteran 
should be afforded a VA examination which includes a medical 
opinion as to whether the veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment.


Increased Ratings

As noted in the introductory portion of this decision, the 
veteran has submitted an NOD as to the issues of entitlement 
to increased ratings for service-connected left and right 
knee disabilities.  As such, a statement of the case (SOC) 
must be issued.  The failure to issue a statement of the case 
is a procedural defect requiring a remand.  Manlincon v. West 
12 Vet. App. 238 (1999).  In addition, a VCAA letter should 
also be sent to the veteran.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., 


Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, No. 05-
0355, 2008 (U.S. Vet. App. Jan. 30, 2008).  A 
notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

The portion of the VCAA letter which 
addresses the requirements of Vazquez-Flores 
should include an explanation as to the 
evidence required to support a higher 
evaluation as outlined in Vazquez-Flores.  At 
a minimum, the veteran should be provided the 
substance of pertinent Diagnostic Codes.  
Should it be determined that there is any 
further notice deficiency in this case, these 
matters should also be addressed in the duty 
to assist letter.

2.  The veteran should be sent an SOC as to 
the issues of entitlement to increased 
ratings for service-connected left and right 
knee disabilities in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  If the veteran perfects his appeal by 
submitting a timely and adequate substantive 
appeal on this issue, then these claims 
should be returned to the Board.

3.  Schedule the veteran for a VA 
examination.  The claims file must be 
made available to the examiner for review 
of pertinent documents therein and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
x-rays if indicated, should be 
accomplished.  The examiner should 
describe range of motion and limitation 
of motion findings in terms consistent 
with DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The complete examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be clearly set forth in the 
examination report.  The examiner should 
opine as to whether the veteran's 
service-connected disabilities preclude 
him from obtaining and maintaining 
substantially gainful employment.

4.  The AMC should then readjudicate the 
claim of entitlement to TDIU on appeal in 
light of all of the evidence of record.  If 
the issue remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).

